DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the recitation “BiF3-type crystal structure” in claims 1 and 3, it is unclear if the claim is limited to the BiF3 crystal structure or if the claim is open to other crystal structures beyond BiF3 and if it is not limited to that structure it is unclear which read on it and which do not. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). MPEP 2173.05(b)(III)(E). 
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regard to claims 1-2, the closest prior art Peled et al ( PG pub 20170170473) teaches a composition for battery cell comprising an alloy of Li, Bi and Si [para 98]. However, Peled et al  fails to disclose or adequately suggest a thermoelectric conversion material comprising a composition represented by the chemical formula Li3-aB1-bSbb, wherein the thermoelectric conversion material has a BiF3 crystal structure and has a p-type polarity, and one of the following formulas (I) and (III) is satisfied: 
0 ≤ a < 0.0001 and –a + 0.0003 ≤ b ≤ 0.023 (I); and 
0.0001 ≤ a ≤ 0.0003, and -a+0.0003 < b ≤ exp[-0.046 x (ln(a))2 – 1.03 x ln(a) -9.51} (II). 
0.0003 ≤ a ≤ 0.085, and 0 < b ≤ exp[-0.046 x (ln(a))2 – 1.03 x ln(a) -9.51} (III). 

In regard to claim 3, other than the rejection under 112(b) set forth above, claim 3 is drawn to a method of making an allowable product and therefore would also be considered allowable if amended to overcome the rejection under 112(b) set forth above. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726